PER CURIAM.
The plaintiff was severely injured in a fall on American Legion premises. In the present action he alleged that the hospital and his physicians had been guilty of malpractice in the course of his ensuing treatment. The trial judge entered the summary judgment now under review in favor of the hospital and physicians on the basis of a general release given the original tortfeasor, the Legion. See Stuart v. Hertz Corp., 351 So.2d 703 (Fla.1977); McCutcheon v. Hertz Corp., 463 So.2d 1226 (Fla. 4th DCA 1985), review denied, 476 So.2d 674 (Fla.1985). We reverse because of the existence of what were at least genuine issues as to whether the plaintiff received full compensation from the Legion, see Williams v. Arai Hirotake, Ltd., 931 F.2d 755 (11th Cir.1991), and whether the parties to that release intended to effect a discharge of the alleged malpractitioners. See Williams, 931 F.2d at 759; Colonial Penn Ins. Co. v. Robertson, 591 So.2d 273 (Fla. 4th DCA 1991), review denied, 599 So.2d 654 (Fla.1992); Milford v. Metropolitan Dade County, 430 So.2d 951 (Fla. 3d DCA 1983), review denied, 440 So.2d 352 (Fla.1983); Alexander v. Kirkham, 365 So.2d 1038 (Fla. 3d DCA 1978), cert. denied, 375 So.2d 911 (Fla.1979).
Reversed.